Citation Nr: 1200585	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than March 12, 1999, for a 100 percent evaluation for posttraumatic stress disorder (PTSD), with major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from September 1967 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  An October 1989 rating decision granted service connection for major depressive disorder with anxious mood, and history of generalized anxiety disorder; and assigned an initial disability rating of 10 percent, effective from April 23, 1987, the date of receipt of the original claim for service connection for a nervous condition.  The Board denied his appeal for a higher initial rating in an unappealed August 1990 decision.  

2.  The Veteran filed a claim in January 1992 for a rating higher than 10 percent for his service-connected psychiatric disability; the RO denied this claim in an unappealed March 1992 rating decision.

3.  Next, on March 12, 1999, the RO received the Veteran's claim for an increased rating for his service-connected psychiatric disability, and concurrently requested service connection for PTSD.  

4.  In an unappealed February 2002 rating decision, the RO additionally granted service connection for PTSD, but also incorporating the previously service-connected major depressive disorder into a single service-connected psychiatric disability; and assigned a rating of 100 percent, effective from March 12, 1999.  The decision is final and binding on the merits, including with respect to the effective date assigned for the 100 percent rating assignment.  

5.  In a June 2003 rating decision, the RO denied the Veteran's claim (received on April 15, 2003) for an earlier effective date of award of service connection for PTSD; this decision became final and binding because the Veteran failed to perfect an appeal by submission of a timely substantive appeal (e.g., VA Form 9).  

6.  His current claim, for an earlier effective date for the 100 percent rating assignment for his PTSD with major depressive disorder, appears to be a free-standing claim that is barred as a matter of law.  

7.  In the time period following the final March 1992 RO rating decision, there is no formal or informal claim for the higher 100 percent rating for the service-connected PTSD with major depressive disorder that was submitted prior to March 12, 1999.  

8.  The evidence does not show that the Veteran's PTSD underwent an increase in severity that became factually ascertainable in the one-year time period prior to March 12, 1999; i.e., from March 1998 to March 1999.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 12, 1999, for the grant of a 100 percent rating for PTSD with major depressive disorder have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400, 4.130, Diagnostic Codes 9434-9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2005.  A more recent March 2006 letter complied with Dingess.  These letters informed him of the evidence required to substantiate an earlier effective date claim and of his and VA's respective duties for obtaining evidence, so there is no content deficiency.  These letters were sent in the preferred sequence, prior to the initial decision on the claim in September 2006, so there is no timing deficiency.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  The Veteran has this burden of proof as the pleading party, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist by obtaining all relevant evidence in support of his claim, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records and VA treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, there is no reasonable possibility that a VA examination and/or medical opinion would aid in substantiating the Veteran's claim.  Because the Veteran seeks an earlier effective date for the assignment of a 100 percent rating for PTSD, any evidence regarding the current state of the disability in a VA examination would be irrelevant to his claim.  Any current examination would be unable to provide relevant evidence regarding when VA received his pertinent PTSD claim (for service connection and/or an increased rating), or whether the Veteran's increase in severity became factually ascertainable prior to March 12, 1999.  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis

In an August 2005 statement (VA Form 9), the Veteran asserted his psychiatric disability could alternatively have been diagnosed since service as "anxiety reaction," "nerves," psychosis," or "PTSD," but that he should nonetheless be entitled to a 100 percent rating for his service-connected PTSD disability since separation from service.  The Veteran stated, "I had the same conditions then as I do now.  The VA is just calling it by a different name."  See August 2005 statement.  

Generally, the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  However, if a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2011).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a)  (2009).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A report of examination or hospitalization will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).

The pertinent criteria for the effective date of an award for an increase in disability compensation are found in 38 U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. §§ 3.400(o)(1), 3.400(o)(2) (2011).  However, 38 U.S.C.A. § 5110(b)(2)  and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating.  Otherwise the general default rule for earlier effective dates applies.  See 38 C.F.R. § 3.400(o)(1); Harper v. Brown, 10 Vet App 125, 126 (1997).

Thus, three possible dates may be assigned depending on the facts of the case, in the context of claims for an earlier effective date for an increased rating:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).
Harper v. Brown, 10 Vet App 125, 126 (1997). 

Determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2011).

Appellate review of a rating decision is initiated by the timely submission of a notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, completed by the timely submission of a substantive appeal (VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

It is helpful to recount the complex procedural history of this case.  The Veteran initially filed a claim for service connection for a "nervous condition" on April 23, 1987; which was denied by a September 1987 RO rating decision.  The Veteran perfected an appeal of this denial to the Board.  The Board remanded the claim for further development.  On remand from the Board, the RO arranged a VA compensation psychiatric examination in April 1989, which found the Veteran did not meet the criteria for a PTSD diagnosis, but did diagnose dream anxiety disorder, major depressive disorder with anxious mood, and history of generalized anxiety disorder.  

In an October 1989 rating decision, the RO then granted service connection for major depressive disorder with anxious mood, and history of generalized anxiety disorder; and assigned an initial disability rating of 10 percent, effective from April 23, 1987, the date the claim for service connection for a nervous condition was received.  The Veteran perfected an appeal to the Board for a higher initial rating.  

In an August 1990 decision, the Board then denied the Veteran's appeal for an initial rating higher than 10 percent for the service-connected major depressive disorder with anxious mood, and history of generalized anxiety disorder.  
The Board appropriately notified the Veteran of that decision, including apprising him of his procedural and appellate rights.  However, he did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC), rendering it final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

On January 23, 1992, the Veteran next filed an increased rating claim for his psychiatric disability, beyond 10 percent.  This claim was denied by the RO's March 1992 rating decision; with appropriate notice of his procedural and appellate rights, but he did not initiate an appeal.  The March 1992 RO rating decision is thus also final and binding on the Veteran.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

On March 12, 1999, the Veteran submitted a claim for an increased rating for his service-connected psychiatric disability, and concurrently requested service connection for PTSD.  Also received on March 12, 1999, he submitted a private clinical psychologist's statement (dated in January 1990), indicating chronic psychiatric difficulties.  Subsequently, the RO arranged for a VA psychiatric examination in April 1999.  The examiner diagnosed the Veteran with Axis I major depressive disorder with features of PTSD; nonetheless, the examiner specifically found the Veteran did not meet the diagnostic criteria for PTSD.  

In a May 1999 rating decision, the RO then denied the claim for an increased rating beyond 10 percent for his service-connected psychiatric disability, noted as major depressive disorder; however, the RO separately denied the Veteran's claim for service connection for PTSD, citing the lack of a confirmed present diagnosis of PTSD in the available evidence.  The Veteran then perfected an appeal of the May 1999 denial to the Board and submitted a letter in support of his claim from a VA psychologist, received in July 2000, which indicated treatment since December 1999 and a diagnosis for PTSD and GAF score of 28.  Indeed, the RO then obtained pertinent VA treatment records that documented a diagnosis of PTSD since December 1999.  

Thereafter, in a February 2002 rating decision, the RO granted service connection for PTSD, specifically including his associated disability of major depressive disorder; and assigned a rating of 100 percent, effective from March 12, 1999.  The Veteran was sent appropriate notice of his procedural and appellate rights, but he did not initiate an appeal.  The February 2002 RO rating decision became final and binding on the Veteran, including with respect to the effective date assigned for the 100 percent rating assignment.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

VA did not receive any further communication from the Veteran concerning his psychiatric disability until April 15, 2003, when he contended he is entitled to an earlier effective date for his service-connected PTSD.  He asserted there was "misdiagnosis" of his PTSD, such that the effective date of the rating should be from the date after his discharge, so May 10, 1970; or else from the date service connection was established, on April 23, 1987.  In a June 2003 rating decision, the RO then denied the Veteran's claim for an earlier effective date of award of service connection for PTSD.  The Veteran was sent appropriate notice of his procedural and appellate rights.  

In response, the Veteran filed a timely notice of disagreement (NOD) with the June 2003 rating decision concerning the earlier effective date issue; the RO then issued a statement of the case (SOC) in August 2004.  During the course of a Board videoconference hearing on July 28, 2005 for several other claims (stomach disorder, tinnitus, hearing loss), the Veteran asserted he was additionally entitled to an earlier effective date for service connection for PTSD.  In a September 2005 disposition on those other claims, the Board noted an appeal of the earlier effective claim had not been perfected for the reasons mentioned.  Despite the Veteran's contention otherwise, the Board's present review of the record also fails to reveal any indication that he submitted a timely substantive appeal.  He did submit a VA Form 9 (Appeal to Board of Veterans Appeals) dated on August 1, 2005 and received on August 4, 2005, but there is no possibility that this can constitute a timely appeal, since it was received well over a year after the June 2003 rating decision and approximately a year after the August 2004 SOC.  Therefore, the June 2003 denial of an earlier effective date for service connection for PTSD became final and binding on the Veteran, since he failed to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

As a preliminary matter, his current claim simply cannot be considered as a viable basis on which to establish an earlier effective date for the 100 percent rating assignment for his PTSD with major depressive disorder.  The Board emphasizes that the February 2002 RO rating decision became final and binding on the Veteran, including with respect to the effective date assigned for the 100 percent rating assignment.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).  That is to say, there is no basis for a free-standing earlier effective date claim from a matter addressed in a prior, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, it appears that the Veteran's present claim for an earlier effective date for the higher 100 percent rating is a free-standing claim that is barred as a matter of law.

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The issue of CUE in a specific prior RO or Board decision has not been raised by the Veteran and, therefore, is not before the Board at this time.

Assuming, but not conceding, for the sake of argument that the Veteran's present claim for an earlier effective date for the higher 100 percent rating is not barred as a free-standing claim under Rudd, the Board proceeds to consider the claim on its merits.  

Here, as mentioned, there are three possible dates that may be assigned in a claim for an earlier effective date for an increased rating:  (1) date entitlement arose (38 C.F.R. § 3.400(o)(1)); factually ascertainable date of increase in severity, within one year prior to date of claim (38 C.F.R. § 3.400(o)(2)); or date of claim (38 C.F.R. § 3.400(o)(2)).  See Harper v. Brown, 10 Vet App 125, 126 (1997).

In considering whether the Veteran is entitled to an earlier effective date, the Board has closely reviewed the claims file.  Following the final March 1992 rating decision, a review of the claims file shows VA did not receive any further communication from the Veteran concerning the service-connected psychiatric disability (major depressive disorder) until March 12, 1999; and there were no additional evidentiary submissions from the Veteran until that date.  Even considering that service connection for the additional psychiatric disability of PTSD was not established until March 12, 1999, the Board also finds no earlier date of receipt of a claim for service connection for PTSD.  Therefore, March 12, 1999 (the date of receipt stamped by the RO on the claim), is the date that the Veteran's increased rating claim was received for purposes of establishing an effective date for the current 100 percent rating evaluation.  38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a); Brannon, 12 Vet. App. 32, 35; Talbert, 7 Vet. App. at 356-57.

As stated above, the law provides that, for an award of increased compensation, the effective date will be the earliest date that it is factually ascertainable that an increase in disability occurred, if the increased-rating claim is received within one year from that date.  Therefore, in order to be entitled to an effective date prior to March 12, 1999, the date his increased rating claim was received, it must be "factually ascertainable" that he was entitled to a higher rating during the period from March 1998 to March 1999.  

Here, the evidence does not establish that his PTSD underwent an increase in severity that became factually ascertainable in the one-year time period prior to March 12, 1999.  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 10 percent evaluation requires occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during the periods of significant stress, or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The Veteran indicates that he was unemployed from 1985 to 1998 due to his mental condition.  See February 2008 substantive appeal (VA Form 9).  In fact, the Veteran's present claim suggests that his PTSD symptoms have been severe in nature for a substantial amount of time before March 1999.  

Nor does the medical evidence suggest that an increase was factually ascertainable during between March 1998 to March 1999; rather, his psychiatric disability appears to have steadily progressed in severity over several years.  For instance, the private medical opinion from treating psychologist dated in January 1990 (first received March 12, 1999), observed that the Veteran had chronic psychiatric difficulties that were "substantially escalating his level of distress..." since he became unemployed in approximately 1985.  The psychologist's April 2004 statement further indicates long-standing psychiatric symptoms dating back to service.

In this regard, a relatively contemporaneous (with the pertinent period from March 1998 to March 1999) VA psychiatric examination in April 1999, noted the Veteran had not been under the care of a psychiatrist for many years.  The VA examiner's report failed to show any recent increase in severity of the psychiatric disability, which was diagnosed as major depressive disorder, but specifically declined to diagnose PTSD.  Indeed, the Veteran was not diagnosed with PTSD by treating providers until approximately December 1999, several months after the assigned effective date for the 100 percent rating for PTSD.  Altogether, this suggests no particular increase in severity occurred between March 1998 to March 1999.  Thus, the medical evidence and the Veteran's statements identified above reflect an increase in severity that occurred well before March 1998.

The U.S. Court of Appeal for the Federal Circuit has recently explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a Veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (May 20, 2010) (explaining the legislative intent to provide Veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston, 605 F.3d at 984.

Accordingly, as the evidence does not suggest that the Veteran's PTSD underwent an increase in severity in the one year prior to the date his claim was received, the Board finds that a 100 disability rating did not become factually ascertainable during the applicable time period so as to warrant an effective date earlier than the date of his increased-rating claim, March 12, 1999.  

The Board finds that the preponderance of the evidence is against an effective date earlier than March 12, 1999, for the award of the 100 percent disability rating for the PTSD with major depressive disorder.  


ORDER

An effective date earlier than March 12, 1999, for the assignment of a 100 percent disability rating for PTSD with major depressive disorder is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


